Title: From George Washington to Colonel Goose Van Schaick, 26 January 1780
From: Washington, George
To: Van Schaick, Goose


          
            Sir
            Head Quarters Morris Town 26 Jany 1780
          
          I have been favrd with yours of the 8th and 16th instants. You will be pleased to send Adams with the necessary Witnesses down to the Highlands there to be tried by a Court Martial,

which I have directed Genl Heath to have held upon him. I return the proceedings of the Court of Enquiry which may be necessary to ground the charges agt him.
          You were right in not complying with the request for provisions and Stores mentioned in your letter of the 16th as you had no authority to grant it—neither have I any power to grant them, as the Magazines which are collected by the Continental Officers are only for the use of the troops which come under that description, or of Militia called out immediately by Congress or in consequence of their directions. I did not know that there were any snow shoes at Albany—You need not send any of those up to Fort Schuyler, only desire Major Graham to have the materials which he has upon hand made up, and the snow shoes safely kept. I am &c.
        